



VOCERA COMMUNICATIONS, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE STOCK UNIT AWARD


GRANT NUMBER:___________
Unless otherwise defined herein, the terms defined in the Vocera Communications,
Inc. (the “Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Performance Stock Unit Award (the “Grant Notice”) and
the attached Performance Stock Unit Award Agreement (the “Award Agreement”).
You (“Participant”) have been granted an award (the “Award”) of Performance
Stock Units (“Units”), each of which is a right to receive the value of one (1)
Share under the Plan subject to the terms and conditions of the Plan, this Grant
Notice, and the Award Agreement, which are incorporated herein by reference.
Participant:
Address:
 
Grant Date:
 
Target Number of Units:
_____________, subject to adjustment as provided by the Award Agreement.
Maximum Number of Units:
_____________, which is 200% of the Target Number of Units, subject to
adjustment as provided by the Award Agreement.
Performance Periods (as defined in Section 1.12, as modified by Section 4.3, of
the Award Agreement):
 
First Performance Period
The single fiscal year beginning June 1, 2020 and ending May 31, 2021.
Second Performance Period
The two fiscal years beginning June 1, 2020 and ending May 31, 2022.
Third Performance Period
The three fiscal years beginning June 1, 2020 and ending May 31, 2023.
Benchmark Index:
The S&P 600 Health Care Equipment and Services Index
Performance Multiplier:
As determined pursuant to Section 2.1 of the Award Agreement.
Earned Units:
The number of Units that may vest is based on the achievement of Company TSR
Percentile Rank
First Performance Period Earned Units (as set forth in Section 2.2(a) of the
Award Agreement)
The number of First Performance Period Earned Units, if any (not to exceed
one-third of the Target Number of Units), shall equal the product of
(a) one-third of the Target Number of Units and (b) the Performance Multiplier
determined for the First Performance Period.
Second Performance Period Earned Units (as set forth in Section 2.2(b) of the
Award Agreement)
The number of Second Performance Period Earned Units, if any (not to exceed
one-third of the Target Number of Units), shall equal the product of
(a) one-third of the Target Number of Units and (b) the Performance Multiplier
determined for the Second Performance Period.
Third Performance Period Earned Units (as set forth in Section 2.2(c) of the
Award Agreement)
The number of Third Performance Period Earned Units, if any (not to exceed the
Maximum Number of Units when combined with the First Performance Period Earned
Units and the Second Performance Period Earned Units), shall equal the excess,
if any, of (a) the product of (i) the Target Number of Units and (ii) the
Performance Multiplier determined for the Third Performance Period, reduced by
(b) the sum of the First Performance Period Earned Units and the Second
Performance Period Earned Units.
Vesting:
As provided in Section 4 of the Award Agreement.
Settlement:
As provided in Section 5 of the Award Agreement.
Expiration Date:
This Award expires on the earlier to occur of: (a) the date on which this Award
is settled in full, (b) the date following the conclusion of the Third
Performance Period, if it has been determined that the performance metrics have
not been achieved and (c) the fourth (4th) anniversary of the Date of Grant.
This Award expires earlier if Participant’s Service terminates earlier, as
described in the Agreement.






--------------------------------------------------------------------------------





You understand that your employment or consulting relationship or Service with
the Company or Subsidiary is for an unspecified duration, can be terminated at
any time (i.e., is “at-will”), except where otherwise prohibited by applicable
law, and that nothing in this Grant Notice, the Award Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the Units pursuant to this Grant Notice is earned only by continuing
Service as an Employee, Director or Consultant of the Company. You agree and
acknowledge that the vesting applicable to the Units may change prospectively in
the event that your Service status changes between full and part time status, or
in the event of certain leaves of absence, in accordance with Company policies
relating to work schedules and vesting of awards. By accepting this Award, you
consent to electronic delivery as set forth in the Award Agreement.
You have read both the Award Agreement and the Plan.  By accepting this Award
Agreement, you and the Company agree that this Award is granted under and
governed by the terms and conditions of the Plan, the Grant Notice, and the
Award Agreement. Without limiting the generality of the foregoing, by accepting
this Award Agreement, you consent to the electronic delivery, if applicable, as
set forth in the Award Agreement.


PARTICIPANT
 
VOCERA COMMUNICATIONS, INC.
Signature:
 
 
By:
 
Print Name:
 
 
Its:
 
Date:
 
 
Date:
 



    
        





--------------------------------------------------------------------------------





VOCERA COMMUNICATIONS, INC.
PERFORMANCE STOCK UNIT AWARD AGREEMENT


Vocera Communications, Inc. (the “Company”) has granted to the Participant named
in the Notice of Performance Stock Unit Award (the “Grant Notice”) to which this
Performance Stock Unit Award Agreement (this “Award Agreement”) is attached an
Award consisting of Performance Stock Units (each a “Unit”) subject to the terms
and conditions set forth in the Grant Notice and this Award Agreement. The Award
has been granted pursuant to and shall in all respects be subject to the terms
and conditions of the Vocera Communications, Inc. 2012 Equity Incentive Plan
(the “Plan”) in effect on the Grant Date, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Award Agreement and the Plan, (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Award Agreement and the Plan and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Award Agreement or the Plan.
Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings assigned by the Plan.
1.
Definitions.

1.1
“Average Closing Share Price” means the average of the daily closing prices per
Share as reported on the New York Stock Exchange for the applicable thirty (30)
trading days. The Average Closing Share Price will be adjusted in each case to
reflect an assumed reinvestment, as of the of applicable ex-dividend date, of
all cash dividends and other cash distributions (excluding cash distributions
resulting from share repurchases or redemptions by the Company) paid to
stockholders, as applicable, during the thirty (30) trading days ending
immediately prior to the Grant Date or during the applicable Performance Period.

1.2
“Average Closing Index Component Value” means, for each component company of the
Benchmark Index, the average of the daily closing prices per share of common
stock of the component company for the applicable thirty (30) trading days.

1.3
“Benchmark Index Component Total Return” means, for each component company of
the Benchmark Index, the percentage increase or decrease (rounded to four
decimal places) in (a) the Average Closing Index Component Value for the thirty
(30) trading days ending with the last trading day of the applicable Performance
Period over (b) the Average Closing Index Component Value for the thirty (30)
trading days ending immediately prior to the Grant Date. A company will not be
considered a component company if the company is no longer included in the
component index on the last day of a Performance Period by reason of a corporate
transaction during an applicable Performance Period.

1.4
“Benchmark Index Percentiles” mean, for the applicable Performance Period, the
percentile distribution of the Benchmark Index Component Total Returns of the
component companies of the Benchmark Index.

1.5
“Corporate Transaction” shall have the same meaning as set forth in the Plan,
with the closing date thereof referred to herein as the “Closing Date”.

1.6
“Corporate Transaction Performance Period” means, in the event of the closing of
a Corporate Transaction before the end of the Third Performance Period, a
special Performance Period beginning on the Grant Date and ending on the last
trading day immediately preceding the Closing Date.

1.7
“Corporate Transaction Price” means the price per Share to be paid to the holder
in accordance with the definitive agreement governing the transaction
constituting the Corporate Transaction (or, in the absence of such agreement,
the closing price per Share as reported on the New York Stock Exchange for the
last trading day of the Corporate Transaction Performance Period), adjusted to
reflect an assumed reinvestment, as of the applicable ex-dividend date, of all
cash dividends and other cash






--------------------------------------------------------------------------------





distributions (excluding cash distributions resulting from share repurchases or
redemptions by the Company) paid to stockholders during the Corporate
Transaction Performance Period.
1.8
“Company TSR” means the total stockholder return of the Company over the
applicable Performance Period, expressed as a percentage increase or decrease
(rounded to four decimal places) and computed in accordance with the following
formula: (A - B)/B, where:

“A” is the Average Closing Share Price ending with the last trading day of the
applicable Performance Period; and
“B” is the Average Closing Share Price ending immediately prior to the Grant
Date.
1.9
“Company TSR Percentile Rank” means, for the applicable Performance Period, the
percentile rank of Company TSR within the range of the Benchmark Index
Percentiles.

1.10
“Earned Unit” means a Unit eligible to vest as based on the achievement of
Company TSR Percentile Rank within the Performance Period and the Participant’s
continued Service through the Performance Period End Date pursuant to Section 2
and Section 4.

1.11
“Performance Multiplier” means, for each Performance Period, a percentage
(rounded to four decimal places) determined in accordance with Section 2.1 or,
in the event of the closing of a Corporate Transaction before the end of the
Third Performance Period, in accordance with Section 4.3.

1.12
“Performance Period” means, as applicable, the First Performance Period, Second
Performance Period or Third Performance Period, or, in the event of the closing
of a Corporate Transaction before the end of the Third Performance Period, a
Corporate Transaction Performance Period (the final day of such period, as
applicable, the “Performance Period End Date”).

2.
Earned Units.

2.1
Determination of Performance Multiplier. The Performance Multiplier (rounded to
four decimal places) for each Performance Period will be determined on the basis
of the Company TSR Percentile Rank achieved for such Performance Period (and
without regard to the absolute Company TSR) as follows, and will be subject to
linear interpolation between Company TSR Percentile Ranks:

Company TSR Percentile Rank
Performance Multiplier
Less than 25th percentile
Zero
25th percentile
50%
50th percentile
100%
75th percentile or greater
200%



For example, if the TSR Percentile Rank is the 60th percentile, the Performance
Multiplier would be 140%.
Notwithstanding the foregoing, in the event of the closing of a Corporate
Transaction before the end of the Third Performance Period, the Performance
Multiplier will be determined in accordance with Section 2.2(d).
2.2Determination of Earned Units. The number of Earned Units for each
Performance Period will be determined as follows:
a.First Performance Period. The number of Earned Units for the First Performance
Period, if any, will be equal to the product of (i) one-third of the Target
Units (rounded to the nearest whole number) and (ii) the Performance Multiplier
determined for the First Performance Period, provided that the maximum number of
Earned Units for the First Performance Period may not exceed one-third of the
Target Units.
b.Second Performance Period. The number of Earned Units for the Second
Performance Period, if any, will be equal to the product of (i) one-third of the
Target Units (rounded to the nearest whole number) and (ii) the Performance
Multiplier determined for the Second Performance Period,





--------------------------------------------------------------------------------





provided that the maximum number of Earned Units for the Second Performance
Period may not exceed one-third of the Target Units.
c.Third Performance Period. The number of Earned Units for the Third Performance
Period, if any, will be equal to (i) the product of (A) the Target Units and (B)
the Performance Multiplier determined for the Third Performance Period, reduced
by (ii) the sum, if any, of (A) the number Earned Units for the First
Performance Period and (B) the number of Earned Units for the Second Performance
Period.
d.Corporate Transaction Performance Period. In the event of the closing of a
Corporate Transaction before the end of the Third Performance Period, the number
of Earned Units determined for the Corporate Transaction Performance Period will
be equal to (i) the product of (A) the Target Units and (B) the Corporate
Transaction Performance Multiplier, reduced by (ii) the sum, if any, of (A) the
number Earned Units for the First Performance Period and (B) the number of
Earned Units for the Second Performance Period. “Corporate Transaction
Multiplier” means the Performance Multiplier determined in accordance with
Section 2.1, except that, in determining the Company TSR Percentile Rank for the
Corporate Transaction Performance Period, the Company TSR for the Corporate
Transaction Performance Period will be determined by substituting the Corporate
Transaction Price for the Average Closing Share Price on the last trading day of
the applicable Performance Period.
3.
Committee Certification of Earned Units.

As soon as practicable following completion of each Performance Period, but no
later than forty-five (45) days following such completion, except as provided in
Section 4.3, the Committee shall determine and certify in writing the Company
TSR Percentile Rank attained for such Performance Period, the resulting
Performance Multiplier and the number of Units which have become Earned Units
for such Performance Period (the date of such certification being the
“Certification Date”); provided, however, that the Committee shall retain
discretion to reduce, but not increase the number of Units that would otherwise
vest as a result of the Company’s performance for the Performance Period.
4.
Vesting of Earned Units.

4.1
Normal Vesting. Earned Units with respect to a Performance Period (as determined
in Section 2.2) shall vest on the applicable Certification Date subject to
Participant’s continued Service through the Performance Period End Date, except
as otherwise set forth in this Section 4.

4.2
Forfeiture upon Termination of Employment. If the Participant’s Service
terminates for any reason prior to the applicable Performance Period End Date,
all Units subject to the Award which have not become Earned Units as of the time
of such termination of Service shall be forfeited to the Company and all rights
of Participant to such Units shall immediately terminate. Notwithstanding the
foregoing, a Participant shall be entitled to credit or acceleration of service
based vesting of the Units if, and to the extent, provided in any severance
agreement or employment agreement with the Company, provided, however, that
provisions of this Award Agreement shall govern with respect to the
determination of Earned Units, and a Participant shall not vest in any Units
that are not Earned Units.

4.3
Corporate Transaction. In the event of a Corporate Transaction, the vesting of
Earned Units shall be determined as follows:

a.
The number of Earned Units for each Performance Period that has ended prior to
the last day of the Corporate Transaction Performance Period (all such periods,
the “Completed Performance Periods”) shall be certified by the Committee no
later than the Closing Date and shall be settled on the earlier of (i) in
accordance with Section 5 and (ii) the Closing Date.

b.
The number of Earned Units for the Corporate Transaction Performance Period as
determined pursuant to Section 2.2(d) will be multiplied by a fraction, the
numerator of which equals the number of days contained in the Corporate
Transaction Performance Period and the denominator of which equals the number of
days contained in the Third Performance Period (the “Accelerated Units”). The
Accelerated Units shall be settled within thirty (30) days following the Closing
Date.






--------------------------------------------------------------------------------





c.
That portion of the Earned Units determined in accordance with Section 4.3(b)in
excess of the number of Accelerated Units shall be converted to time based
vesting (such excess portion, a “Time-Vesting Unit Award”) and shall become
vested in equal installments on the remaining original Performance Period End
Dates (or in full, if only one such Performance Period End Date remains),
provided that the Participant’s Service has not terminated prior to the
applicable Performance Period End Date(s). The Units subject to the Time-Vesting
Unit Award which become vested pursuant to this section shall be settled in
accordance with Section 6.

d.
Notwithstanding anything to the contrary in this Award Agreement or in the Plan,
in the event of a Corporate Transaction in which the Units are not assumed or
replaced by the successor entity, all of the Earned Units (as determined in
accordance with Section 2.2(d) and this Section 4.3) shall become vested
immediately prior to the last day of the Corporate Transaction Performance
Period and shall be settled within thirty (30) days following the Closing Date.

e.
Notwithstanding anything to the contrary in this Award Agreement, in the event
of a Corporate Transaction, if a Participant’s severance agreement, employment
agreement or other similar agreement with the Company provides for additional
vesting or accelerated vesting in the event of a termination of Service in
connection with a Corporate Transaction, this Award Agreement shall take account
of such agreement, provided, however, that provisions of this Award Agreement
shall govern with respect to the determination of Earned Units, and a
Participant shall not vest in any Units that are not Earned Units.

5.
Settlement.

Except as otherwise provided by Section 4, for each vested Earned Unit,
settlement shall be made within fifteen (15) days following the applicable
Certification Date, but in any event no later than the 15th day of the third
calendar month following the end of the calendar year in which the Performance
Period End Date occurs.
6.
No Stockholder Rights.

Unless and until such time as Shares are issued in settlement of Earned Units,
Participant shall have no ownership of the Shares allocated to the Units and
shall have no right to dividends or to vote such shares.
7.
Dividend Equivalents.

Dividends, if any (whether in cash or Shares), shall not be credited to
Participant.


8.
No Transfer.

Prior to the issuance of Shares on the applicable settlement date, neither this
Award nor any Units subject to this Award nor any interest therein shall be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of.
9.
Section 280G; Best After-Tax Result.

In the event that any payment or benefit received or to be received by
Participant pursuant to this Award Agreement or otherwise (“Payments”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code and (ii) but for this subsection (a), be subject to the excise tax imposed
by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 9.2 hereof, such Payments shall be either (A) provided in
full pursuant to the terms of this Award Agreement or any other applicable
agreement, or (B) provided as to such lesser extent which would result in no
portion of such Payments being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Participant, on an after-tax basis, of the greatest amount of
payments and benefits provided for hereunder or otherwise, notwithstanding that
all or some portion of such Payments may be subject to the Excise Tax.





--------------------------------------------------------------------------------





10.Compliance with Section 409A.
For purposes of this Award Agreement, a termination of employment will be
determined consistent with the rules relating to a “separation from service” as
defined in Section 409A of the Code and the regulations thereunder (“Section
409A”). Notwithstanding anything else provided herein, to the extent any
payments provided under this Award Agreement in connection with Participant’s
termination of employment constitute deferred compensation subject to Section
409A, and Participant is deemed at the time of such termination of employment to
be a “specified employee” under Section 409A, then such payment shall not be
made or commence until the earlier of (i) the expiration of the six-month period
measured from Participant’s separation from service from the Company or (ii) the
date of Participant’s death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Participant including, without limitation, the
additional tax for which Participant would otherwise be liable under Section
409A(a)(1)(B) in the absence of such a deferral. To the extent any payment under
this Agreement may be classified as a “short-term deferral” within the meaning
of Section 409A, such payment shall be deemed a short-term deferral, even if it
may also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this section are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
11.
Withholding Taxes and Stock Withholding.

11.1
In General. Regardless of any action the Company or Participant’s actual
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the settlement of the
Units, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends; and (2) do not commit to structure the terms of
the award or any aspect of the Units to reduce or eliminate Participant’s
liability for Tax-Related Items. Participant should consult his or her personal
tax advisor for more information on the actual and potential tax consequences of
these Units.

11.2
Withholding. Prior to the settlement of Participant’s Units, Participant shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, Participant authorizes the Company
and/or the Employer to withhold all applicable Tax-Related Items legally payable
by Participant from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer. With the Committee’s consent,
these arrangements may also include, if permissible under local law, (a)
withholding Shares that otherwise would be issued to Participant when
Participant’s Units are settled, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization), or (c) any
other arrangement approved by the Company. The Fair Market Value of these
Shares, determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes.
Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the Plan or Participant’s purchase
of Shares that cannot be satisfied by the means previously described. The
Company may refuse to deliver the Shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items as described
in this section.

12.Miscellaneous Provisions.
12.1
Acknowledgment. The Company and Participant agree that the Units are granted
under and governed by the Grant Notice, this Award Agreement and the provisions
of the Plan. Participant: (i) acknowledges receipt of a copy of the Plan, (ii)
represents that Participant has carefully read and is






--------------------------------------------------------------------------------





familiar with its provisions, and (iii) hereby accepts the Award subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Grant Notice.
12.2
Entire Agreement; Enforcement of Rights. This Award Agreement, the Plan and the
Grant Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
issuance of Shares hereunder are superseded. No modification of or amendment to
this Award Agreement, nor any waiver of any rights under this Award Agreement,
shall be effective unless in writing and signed by the parties to this Award
Agreement. The failure by either party to enforce any rights under this Award
Agreement shall not be construed as a waiver of any rights of such party.

12.3
Compliance with Laws and Regulations. The issuance of Shares will be subject to
and conditioned upon compliance by the Company and Participant with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Shares may be listed or quoted at the time of such issuance or
transfer.

12.4
Governing Law; Severability. If one or more provisions of this Award Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Award Agreement, (ii) the balance
of this Award Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Award Agreement shall be enforceable in
accordance with its terms. This Award Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

12.5
No Rights as Employee, Director or Consultant. Nothing in this Award Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without cause.

12.6
Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Award, Participant consents to the electronic delivery of the
Notice, this Award Agreement, the Plan, account statements, and Plan
prospectuses required by the Securities and Exchange Commission, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the
Award. Electronic delivery may include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other delivery determined
at the Company’s discretion. Participant acknowledges that Participant may
receive from the Company a paper copy of any documents delivered electronically
at no cost if Participant contacts the Company by telephone, through a postal
service or electronic mail at stock@vocera.com. Participant further acknowledges
that Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail at stock@vocera.com.
Finally, Participant understands that Participant is not required to consent to
electronic delivery.

12.7
Award Subject to Company Clawback or Recoupment. The Units shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Participant’s
employment or other Service that is applicable to executive officers, Employees,
Directors or other service providers of the Company, and in addition to any
other remedies available under such policy and applicable law may require the
cancellation of Participant’s Units (whether vested or unvested) and the
recoupment of any gains realized with respect to Participant’s Units.






--------------------------------------------------------------------------------





BY ACCEPTING THIS AWARD, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE, IN THE GRANT NOTICE AND IN THE PLAN.



